Exhibit 10.28

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is entered into by and between Napster,
Inc. (the “Company”) and Robert Rodin, as of the 2nd day of January, 2006 (the
“Effective Date”).

 

I. ENGAGEMENT.

The Company hereby engages Consultant as a Special Advisor to the Company, and
Consultant hereby accepts such engagement, upon the terms and conditions
hereinafter set forth.

 

II. SERVICE.

A. Consultant shall provide such consulting services under this Agreement as the
Board of Directors of the Company shall determine from time to time. Company and
Consultant agree that Consultant shall perform the following initial services:

Consultant will provide strategic advice and counsel regarding the Company’s new
Napster.com initiative and assist the CEO and management of the Company, as
requested, in the design of the new product with a particular focus on revenue
generation and state of the art advertising models. Consultant will meet
individually with the CEO and members of the Company’s executive management on a
weekly basis and perform such services as are mutually agreed to by the parties.

B. Consultant agrees to devote sufficient time and energy to the business of the
Company to accomplish the projects assigned by the Company.

C. For the term of this Agreement, Consultant’s Company contact shall be the CEO
or his designee.

 

III. COMPENSATION.

As full consideration for Consultant’s performance of these services during the
Consulting Period, the Company shall grant Consultant under the Company’s 2001
Stock Plan a number of shares of Company common stock equal to the number
obtained by dividing (1) $59,500, by (2) the closing sales price for a share of
Company common stock (or the closing bid, if no sales were reported) as quoted
on the Nasdaq National Market on the Effective Date (or, if such day is not a
trading day, the immediately preceding trading day).

 

IV. TERM.

A. Consulting Period. Unless otherwise mutually agreed by Consultant and
Company, the duration of Consultant’s engagement (the “Consulting Period”) shall
be for a period of three (3) months commencing on January 2, 2006, and ending on
March 31, 2006.



--------------------------------------------------------------------------------

B. Obligations of the Company Upon Termination. If Consultant’s engagement
expires or is terminated by the mutual consent of Company and Consultant, this
Agreement shall terminate without further obligations to Consultant under this
Agreement. The rights and obligations set forth in Sections V, VI, and VIII-XIV
shall survive the termination of this Agreement.

 

V. ARBITRATION.

Any controversy or claim arising out of or relating to Consultant’s engagement
including but not limited to claims based upon (1) common law, (2) federal,
state, or local statutes, regulations, or ordinances, and (3) this Agreement,
its enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, shall be submitted
to arbitration, to be held in Los Angeles, California in accordance with
California Civil Procedure Code §§ 1282-1284.2. In the event either party
institutes arbitration under this Agreement, the party prevailing in any such
litigation shall be entitled, in addition to all other relief, to reasonable
attorneys’ fees relating to such arbitration, including attorneys’ fees incurred
in any proceeding to compel arbitration. The nonprevailing party shall be
responsible for all costs of the arbitration, including but not limited to, the
arbitration fees, court reporter fees, etc.

 

VI. OWNERSHIP.

Consultant agrees that any software, hardware, equipment, or records, including
all copies or extracts of them which Consultant prepares, uses, or sees during
the term of this Agreement in relation to the performance of services hereunder
shall be and remain the sole property of Company or its customers.

A. Ownership of Copyrights. Consultant agrees that any work product,
documentation, and improvements made by Consultant during the term of this
Agreement that relate to Company’s business activities belong exclusively to
Company or its customers as works made for hire under the U.S. Copyright Law
when such work is within the scope of the services to be performed under this
Agreement or if they were created using any of Company’s facilities, materials,
information, or resources.

 

VII. INDEPENDENT CONTRACTOR STATUS.

The parties intend Consultant to be an independent contractor in the performance
of these services. Consultant is not an employee, agent, partner, or joint
venturer of or with Company. Nothing in this Agreement shall be interpreted or
construed as creating or establishing the relationship of employer and employee
between Consultant and Company or any employee or agent of Consultant.

A. Consultant shall have the right to control and determine the method and means
of performing the above services; Company shall not have the right to control or
determine such method or means, being interested only in the results obtained,
and having the general right of inspection and supervision in order to secure
the satisfactory completion of such services.

 

2



--------------------------------------------------------------------------------

B. Consultant shall not be entitled to participate in any vacation, medical,
retirement, or other fringe benefit of Company and shall not make claim of
entitlement to any such employee program or benefit.

C. Consultant and Company agree that Consultant is not an employee for state or
federal tax purposes. Consultant shall be solely responsible for the payment of
withholding taxes, FICA, Medicare, disability, and other such tax deductions on
any earnings or payments made and Company shall withhold no such payroll tax
deductions from any payments due. Consultant agrees to defend, indemnify hold
harmless Company from any claim or assessment by any taxing authority arising
from this paragraph.

D. Consultant is not entitled to worker’s compensation benefits or unemployment
compensation benefits provided by Company. Consultant shall be solely
responsible for the payment of his/her worker’s compensation, unemployment
compensation, and other such payments. Company will not pay for worker’s
compensation for Consultant. Company will not contribute to a state unemployment
fund for Consultant, and Company will not pay the federal unemployment tax for
Consultant.

E. Consultant and Company agree that Consultant shall not be subject to the
provisions of any personnel policy or rules and regulations applicable to
employees, as the Consultant shall fulfill his/her responsibility independent of
and without supervisory control by Company.

 

VIII. SUCCESSORS.

A. This Agreement is personal to Consultant and shall not, without the prior
written consent of the Company, be assignable by Consultant.

B. This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns and any such successor or assignee shall be
deemed substituted for the Company under the terms of this Agreement for all
purposes. As used herein, “successor” and “assignee” shall include any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires the Company or to
which the Company assigns this Agreement by operation of law or otherwise.

 

3



--------------------------------------------------------------------------------

IX. WAIVER.

No waiver of any breach of any term or provision of this Agreement shall be
construed to be, nor shall be, a waiver of any other breach of this Agreement.
No waiver shall be binding unless in writing and signed by the party waiving the
breach.

 

X. MODIFICATION.

This Agreement may not be amended or modified other than by a written agreement
executed by Consultant and the Company.

 

XI. SAVINGS CLAUSE.

If any provision of this Agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

 

XII. COMPLETE AGREEMENT.

This Agreement constitutes and contains the entire agreement and final
understanding concerning Consultant’s consulting relationship with the Company
and the other subject matters addressed herein between the parties. It is
intended by the parties as a complete and exclusive statement of the terms of
their agreement. It supersedes and replaces all prior negotiations and all
agreements proposed or otherwise, whether written or oral, concerning the
subject matter hereof. Any representation, promise or agreement not specifically
included in this Agreement shall not be binding upon or enforceable against
either party. This is a fully integrated agreement.

 

XIII. GOVERNING LAW.

This Agreement shall be deemed to have been executed and delivered within the
State of California, and the rights and obligations of the parties hereunder
shall be construed and enforced in accordance with, and governed by, by the laws
of the State of California without regard to principles of conflict of laws.

 

4



--------------------------------------------------------------------------------

XIV. EXECUTION.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Photographic copies of such signed counterparts may be used in
lieu of the originals for any purpose.

In witness whereof, the parties hereto have executed this Agreement as of the
date first above written.

 

“Company”      “Consultant” NAPSTER, INC.      ROBERT RODIN

By

  

/s/ WILLIAM E. GROWNEY, JR.

    

/s/ ROBERT RODIN

        Robert Rodin

Its

  

Secretary

            

 

5